     Case 1:15-cv-01609-DAD-JDP Document 105 Filed 04/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                            FRESNO DIVISION
11

12
     DAVID ALLEN,                                            1:15-cv-01609-DAD-JDP (PC)
13
                                               Plaintiff, ORDER GRANTING STIPULATED
14                                                        REQUEST TO CONTINUE HEARING ON
                    v.                                    MOTION FOR SUMMARY JUDGMENT
15
                                                             ECF No. 104
16   NORM KRAMER, et al.,
17                                         Defendants.
18

19         The court construes the parties’ request, ECF No. 104, as a motion. For good cause shown,

20   the requested extension is granted. Defendant’s motion for summary judgment is re-set for

21   June 3, 2021, at 10:00 a.m. Plaintiff’s opposition shall be filed by May 13, 2021, and any reply

22   filed by May 27, 2021.

23   IT IS SO ORDERED.
24

25   Dated:     April 19, 2021
                                                             JEREMY D. PETERSON
26                                                           UNITED STATES MAGISTRATE JUDGE
27

28
                                                         1
     Order: Joint Stipulation and Request to Continue Hearing on Motion for Summary Judgment (1:15-cv-01609-DAD-
                                                                                                        JDP (PC))
